IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

EVA BOWEN,                          NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-3241

CHASE HOME FINANCE LLC,

      Appellee.

_____________________________/

Opinion filed September 24, 2014.

An appeal from the Circuit Court for Duval County.
Charles O. Mitchell, Jr., Senior Judge.

Eva Bowen, Atlantic Beach, Appellant.

William David Newman, Jr. of Choice Legal Group, P.A., Fort Lauderdale, for
Appellee.




PER CURIAM.

      AFFIRMED.


ROWE, SWANSON, and MAKAR, JJ., CONCUR.